DETAILED ACTION
This communication is a first office action on the merits. Claims 1-7, as originally filed are currently pending and have been considered below.

Election/Restrictions
Claim 1 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 29 March 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Holdsworth (US3,474,504).
Regarding claim 2, Holdsworth discloses a method comprising:
placing a portion of the garment (12) between the button (10) and a removable screw (11; Fig 1 as shown);
penetrating the portion of the garment with the removable screw such that the removable screw is engaged with the garment (Fig. 1 as shown); and
engaging the removable screw with the button (Fig. 1 as shown).

Regarding claim 3, Holdsworth discloses a method comprising:
a first step of preparing a button (10) that includes a plate portion (13) and a post portion (14) erecting from the plate portion of the button and has no convexo-concave surface in a cavity provided in the post portion of the button (Column 2, lines 45-48) and preparing a screw (11) that includes a plate portion (17) and a post portion (18) erecting from the plate portion of the screw and has screw threads (20) on an outer surface of the post portion of the screw; and
a second step of placing fabric (12) between the button and the screw, tucking the post portion of the screw into the cavity of the button to allow the post portion of the screw to pass through the fabric (Fig. 1 as shown), attaching the screw to the button, and forming the convexo-concave surface corresponding to a shape of the screw threads on the outer surface of the post portion of the screw in the cavity of the button (Column 2, lines 58-60).

Regarding claim 4, Holdsworth further discloses wherein in the second step, when the post portion of the screw is tucked into the cavity of the button, the screw is pushed without being rotated (Column 2, lines 58-60).

Regarding claim 5, Holdsworth further discloses wherein in the second step, after the screw is attached to the button, the button and the screw are removed from the fabric by rotating at least one of the button and the screw (Column 2, lines 67-70).

Regarding claim 6, Holdsworth further discloses wherein in the first step, the post portion of the button is formed of a material softer than a material of the post portion of the screw (Column 2, lines 20-25 describes wherein the button and post are formed of a resilient plastic and the screw post is made of metal).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Holdsworth.
Regarding claim 7, Holdsworth further discloses the method except for wherein in the first step,
the button includes an insert portion and an outer portion, and a cap,
the insert portion includes the plate portion of the button and the post portion of the button that are formed of a resin,
the outer portion covers an outer side of the insert portion and is formed of a metal, and
the cap covers the insert portion and the outer portion and is formed of a metal.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the distinct parts of different materials since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use and constructing a formerly integral structure in various elements is a matter of obvious design choice. In re Leshin, 125 USPQ 416; Nerwin v. Erlichman, 168 USPQ 177, 179.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.L/Examiner, Art Unit 3677                                                                                                                                                                                                        

/Robert Sandy/            Primary Examiner, Art Unit 3677